|! JONES, J.,
dissenting.
I dissent from the majority’s decision to expand the coverage of La. C.C.P. art. 1438. The new rule, as I understand it, will force an individual who is not a party to the instant litigation to be compelled to appear for an oral deposition when the Notice of Deposition is delivered to him by facsimile or some other form of telecommunication. It also appears that the majority intends to apply this rule to non-parties who are not domiciled in the parish where the oral deposition is to take place so long as the non-party receives at least a ten-day notice of the said deposition.
This new proclamation from this Court is sure to lead to blatant abuses of La. C.C.P. art. 1438, especially when applied to defendants who are not domiciled in this state. Accordingly, I must dissent.